                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              )
                                                      )
               vs.                                    ) Criminal No. 11-37
                                                      ) See Civ. Nos. 15-1339 & 15-1340
KARLA S. PODLUCKY and                                 )
G. JESSE PODLUCKY,                                    )
                                                      )
     Defendant/Petitioners.                           )


                                  MEMORANDUM OPINION

       Petitioners Karla S. Podlucky (“Karla”) and G. Jesse Podlucky (“Jesse”), on October 15,

2015, filed a pro se Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. §

2255 and affidavit in support thereof (Doc. Nos. 299-310). The Government filed its initial

response on February 4, 2016 (Doc. No. 318), to which Petitioners replied on March 15, 2016

(Doc. No. 319). On August 30, 2016, Petitioners filed a Motion for Expansion of the Record and

for an Evidentiary Hearing, as well as briefs in support thereof (Doc. Nos. 324-27). The

Government responded to these motions on September 21, 2016 (Doc. No. 329), and Petitioners

replied on October 25, 2016 (Doc. No. 330). Upon consideration of these filings, the Court

denies Petitioners’ motions pursuant to Section 2255, and denies as moot their motions for

expansion of the record and for an evidentiary hearing, for the reasons set forth below.

I.     Background

       The parties are very familiar with the facts in this matter, so the Court will not set forth

any lengthy factual summary. Suffice to say that this case involved money laundering in

connection with fraud associated with a beverage company known as LeNature’s, Inc. Co-

defendant Gregory J. Podlucky (“Greg”) was the one-time majority shareholder and chief



                                                  1
executive officer of LeNature’s, and the key figure in fraud allegations brought against officers,

employees, and clients of LeNature’s. Greg is the wife of Karla, and Jesse is their son. Jesse

was also employed by LeNature’s from 2003 through 2006 as a bookkeeper. Beginning in 1998,

Greg implemented an elaborate scheme to defraud investors and lenders by falsely inflating

LeNature’s sales and revenue figures so as to obtain capital.1 Money stolen by Greg as part of

this scheme was used to make a number of non-business-related purchases, including roughly

$33 million worth of rare and valuable jewels. The fraud was detected after LeNature’s was

forced into bankruptcy in 2006. Around that time and continuing after, Greg and Petitioners

proceeded to attempt to liquidate and conceal certain assets obtained pursuant to the fraudulent

scheme, particularly the jewelry. This was done through a complicated series of sales, transfers,

and gifts, filtered through various legal entities created by the Podluckys.

       On or about February 8, 2011, a grand jury returned a five-count indictment against Greg,

Karla, and Jesse. Count One charged the defendants with conspiracy to commit money

laundering from October 26, 2006 through December 31, 2010, by selling jewelry purchased

unlawfully with funds stolen from LeNature’s and completing transactions distributing the

proceeds to various separate legal entities so as to conceal and disguise the nature, location,

source, ownership, and control of the jewelry, in violation of 18 U.S.C. § 1956(h). Counts Two

and Four charged the defendants with engaging in specific financial transactions which involved

the proceeds of specified unlawful activity, knowing that the property involved represented the

proceeds of some form of unlawful activity, and knowing that the transaction was designed in

whole or in part to conceal and disguise the location, source, ownership and control of the

proceeds, in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i) and 2. Specifically, Count Two involved
1
       Greg was charged at Criminal No. 09-279 in connection with the underlying fraud at
LeNature’s and at Criminal No. 09-278 with income tax evasion. Karla and Jesse were not
charged in connection with either of these cases or with the underlying fraud in general.

                                                  2
the deposit of a check for $100,000.00 drawn by Jesse from the account of Twilight Trust, into

the account of the attorney representing Greg in the related criminal matters involving the fraud

at LeNature’s at Criminal Nos. 09-278 and 09-279. Count Four involved the deposit of a check

for $100,000.00 drawn by Karla from the account of Green Special Advisors at Ameritrade into

the account of the same attorney. Counts Three and Five charged the defendants with knowingly

engaging in specific financial transactions in criminally derived property with a value greater

than $10,000.00, in violation of 18 U.S.C. §§ 1957(a) and 2. Specifically, Count Three involved

the use of a Discover Card for the purchase of patio furniture in the amount of $11,336.70.

Count Five involved the withdrawal of $80,021.79 to purchase 11 cashiers checks to be

distributed to various payees.

       On June 20, 2011, after unsuccessfully attempting to convince the Court to suppress

evidence seized from the Podluckys’ home, co-defendant Greg pled guilty to Count One of the

indictment at Criminal No. 11-37, charging him with conspiracy to commit money laundering, in

violation of 18 U.S.C. § 1956(h), as well as Count Three of the indictment at Criminal No. 09-

278, charging him with income tax evasion, in violation of 26 U.S.C. § 7201, and Count Twenty-

four of the superseding indictment at Criminal No. 09-279, charging him with mail fraud, in

violation of 18 U.S.C. § 1341. In addition, he acknowledged his responsibility for the

substantive offenses alleged at Counts Two through Five in this case, and for a number of counts

at Criminal Nos. 09-278 and 09-279. Pursuant to the plea agreement entered into between Greg

and the Government, Greg would be subject to a term of imprisonment of not more than 20

years, a term of supervised release of 5 years, no fine, a special assessment of $300, and

restitution as determined by the Court. On October 20, 2011, the Court sentenced Greg to 60

months’ imprisonment at Criminal No. 09-278, 240 months’ imprisonment at Criminal No. 09-



                                                 3
279, and 240 months’ imprisonment at Criminal No. 11-37, all to be served concurrently, and to

be followed by 3 years’ supervised release at Criminal No. 09-278, 5 years’ supervised release at

Criminal No. 09-279, and 3 years’ supervised release at Criminal No. 11-37, all to be served

concurrently. The Court further ordered restitution at Criminal No. 09-279 in the amount of

$661,324,329.81.

       On November 29, 2011, after a lengthy jury trial, Petitioner Jesse was found guilty on all

five counts of the indictment in this case, and Petitioner Karla was found guilty at Counts Three,

Four, and Five. On May 21, 2012, the Court entered judgment as to Karla and Jesse: Karla was

sentenced to a term of imprisonment of 51 months to be followed by three years’ supervised

release at each of Counts Three, Four, and Five, to be served concurrently, and Jesse was

sentenced to a term of imprisonment of 108 months to be followed by three years’ supervised

release at each of Counts One through Five, to be served concurrently. Each forfeited all rights

to a Charles Schwab account totaling $1,372,966.04, and an in personam judgment in the amount

of $1,443,894.78 was entered against each. Petitioners subsequently appealed and challenged

their convictions and sentences, raising a number of claims, including that the evidence adduced

at trial was insufficient to establish their guilt. On May 27, 2014, the Third Circuit Court of

Appeals affirmed the Petitioners’ convictions and sentences.

       On October 15, 2015, Petitioners, acting pro se, each filed a motion pursuant to 28 U.S.C.

§ 2255.2 That same day, in accordance with United States v. Miller, 197 F.3d 644 (3d Cir.

1999), the Court issued an Order advising Petitioners that the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”) prohibits consideration of a second or successive habeas


2
       Petitioners actually jointly filed a single motion and supporting affidavit, which was then
properly filed separately for each of them by the Clerk of Court for this District. Therefore, the
motion and affidavit pending for Karla and the ones pending for Jesse are identical.


                                                 4
petition absent certification from the Third Circuit that certain very specific and rare

circumstances exist. With that in mind, Petitioners were ordered to advise the Court as to how

they wished to proceed, and specifically, whether they wished to have their motions ruled upon

as filed and lose the ability to file successive petitions absent Third Circuit certification, or

whether they wished to withdraw the motions and file all-inclusive Section 2255 petitions within

the one-year statutory period of the AEDPA. Petitioners responded on November 9, 2015,

indicating that they wished to proceed under their motions as filed. As noted above, several

additional documents were subsequently filed in connection with these motions.3

II.     Discussion

        Pro se pleadings are held to less stringent standards than formal pleadings drafted by

lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972); Holley v. Department of Veterans

Affairs, 165 F.3d 244, 247 (3d Cir. 1999). However, even a pro se plaintiff must be able to

prove a “‘set of facts in support of his claim which would entitle him to relief.’” Haines, 404

U.S. at 520-21 (quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).

        Petitioners bring their pro se motions pursuant to Section 2255. This statute permits a

“prisoner in custody under sentence of a court established by Act of Congress claiming the right

to be released upon the ground that the sentence was imposed in violation of the Constitution or

laws of the United States . . . [to] move the court which imposed the sentence to vacate, set aside


3
        The Court also notes that, shortly after the final filing in this case, Greg began filing
dozens of requests for relief in this case and in his other two criminal cases. The Court regrets
that this, in addition to the sheer volume of the materials filed in connection with the present
motions, have contributed to delay the issuance of the Court’s written opinion. The Court
reviewed the materials when first filed to ensure that there was no basis for vacating Petitioners’
conviction or sentence, and, indeed, the Court determined that there was no merit to Petitioners’
claims. However, especially in light of the obvious amount of time and work that went into
preparing the present motions, the Court wanted to give the voluminous material a very thorough
review before issuing its opinion, which unfortunately took a great deal of time, particularly in
light of Greg’s extensive filings during this same time period.

                                                   5
or correct the sentence.” 28 U.S.C. § 2255(a). An evidentiary hearing is not required on a

Section 2255 motion if “the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).

          Petitioners raise five grounds upon which they believe relief should be granted: (1)

violation of their First Amendment right to freedom of religion; (2) violation of their Sixth

Amendment right to effective assistance of trial counsel; (3) violation of their Sixth Amendment

right to effective assistance of appellate counsel; (4) violation of their Fifth Amendment right to

due process with regard to government misconduct, prosecutorial misconduct, and malicious

prosecution; and (5) actual innocence and miscarriage of justice. (Petitioners’ Motions to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. Nos. 299 at 10 and

305 at 10)).4 However, although only two of these grounds expressly say so, Petitioners assert

that each of the five grounds is “rooted” in ineffective assistance of counsel. (Pet. Mtn. at 5).

This distinction is important because substantive claims regarding issues like Petitioners’ First

Amendment rights or prosecutorial misconduct would be procedurally defaulted to the extent

that Petitioners failed to raise these issues on direct appeal unless they can demonstrate (1) both

cause and actual prejudice, or (2) that they are actually innocent. See Bousley v. United States,

523 U.S. 614, 622 (1998); United States v. Essig, 10 F.3d 968, 979 (3d Cir. 1993) (superseded

by rule on other grounds as recognized in United States v. Turner, 677 F.3d 570, 578 (3d Cir.

2012)).




4
        Because, as noted, Karla and Jesse actually filed one joint Section 2255 motion and
affidavit, citations to their identical motions will simply be to “Petitioners’ 2255 Motion” or
“Pet. Mtn.” Likewise, the accompanying affidavit with attached exhibits, filed as Doc. Nos. 300-
04 for Karla and 306-10 for Jesse (but, again, identical to one another), will be referred to as
“Petitioners’ Affidavit” or “Pet. Aff.”


                                                   6
       Although Petitioners explain that they did not bring their claims of ineffective assistance

of counsel on direct appeal because such issues are more properly raised collaterally, they have

offered no objective evidence as to why they did not raise the substantive claims regarding their

First Amendment rights or regarding prosecutorial misconduct.5 Moreover, although they do

argue that they are actually innocent, as discussed below, the Court finds no merit to this claim.

Accordingly, the Court cannot consider Petitioners’ substantive claims on the merits. The Court

will however consider any claims that appear to be substantive in nature as part of Petitioners’

claims of ineffective assistance of counsel. Regardless, for the reasons that follow, the Court

finds no merit in Petitioners’ claims and finds that the record conclusively shows that they are

not entitled to relief under Section 2255 on any of the grounds that they allege.

       A.      Ineffective Assistance of Counsel

       A defendant seeking relief under Section 2255 on the ground of ineffective assistance of

counsel “must show both that: (1) counsel’s representation fell below an objective standard of

‘reasonableness under prevailing professional norms;’ and (2) the defendant suffered prejudice

as a result – that is, there is a reasonable probability that, but for counsel’s deficient performance,

the result of the proceeding would have been different.” Sistrunk v. Vaughn, 96 F.3d 666, 670

(3d Cir. 1996) (citing Strickland v. Washington, 466 U.S. 668, 694 (1984)). “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466

U.S. at 694.



5
       Arguably, Petitioners’ claim that appellate counsel was ineffective could be construed as
an attempt to explain why these issues were not raised on appeal. However, such an attempt, at
best, would be vague and lacking in sufficient detail to determine whether sufficient cause exists.
Regardless, as to both the First Amendment issue and the issue of prosecutorial misconduct, the
Court has, in its analysis herein, considered and found no merit to Petitioners’ underlying
substantive claims, so, in any event, there is no prejudice to Petitioners. See United States v.
Noble, No. 06-10, 2013 WL 3392443, at *13 n.1 (W.D. Pa. July 8, 2013).

                                                   7
       In reviewing counsel’s performance, [a court] must be highly deferential. [A
       court] must judge the reasonableness of counsel’s challenged conduct on the facts
       of the particular case, viewed as of the time of counsel’s conduct. Moreover, [a
       court] must indulge a strong presumption that counsel’s conduct falls within the
       wide range of reasonable professional assistance; that is, the defendant must
       overcome the presumption that, under the circumstances, the challenged action
       might be considered sound trial strategy.

Sistrunk, 96 F.3d at 670 (citing Strickland, 466 U.S. at 689-90) (internal quotation marks and

citations omitted). “‘It is [] only the rare claim of ineffective assistance of counsel that should

succeed under the properly deferential standard to be applied in scrutinizing counsel’s

performance.’” United States v. Kauffman, 109 F.3d 186, 190 (3d Cir. 1997) (quoting United

States v. Gray, 878 F.2d 702, 711 (3d Cir. 1989)).

       1.      First Amendment Claims

       One of the five specific issues raised by Petitioners relates to their First Amendment right

to freedom of religion. As discussed above, Petitioners cannot raise a substantive claim that

these rights were violated, as such an argument has been procedurally defaulted. They can and

do argue, though, that their First Amendment rights were violated by and through trial counsel’s

incompetency. They assert that their trial attorneys were ineffective in failing to present

evidence of the religious basis for their submissive response to Greg’s leadership of the

household and in failing to screen potential jurors for religious bias during voir dire. They also

contend that their religious beliefs should have been presented “to show motive for their actions

and how such beliefs shielded them from either learning or believing [Greg’s] alleged criminal

activity.” (Pet. Aff. at 1). The Court, however, finds that trial counsel’s handling of these issues

was within an objective standard of reasonableness under prevailing professional norms.

       First, counsel for both Karla and Jesse did, in fact, submit proposed voir dire questions

that would have examined the potential jurors’ religious bias. (Doc. Nos. 138, 140). The Court,



                                                  8
however, refused to allow such questions, finding Petitioners’ religious beliefs to be irrelevant to

the proceedings and indicating that it would not allow such evidence. (Joint Appellate Appendix

(“Appx.”) at 2-3). It was not the actions of counsel, therefore, but a decision by this Court, that

kept such questions out of voir dire. Since, as explained, Petitioners cannot challenge the

underlying Court decision, but rather only their attorneys’ conduct, there is no basis for relief on

this aspect of Petitioners’ argument. As for evidence of religiously based submissiveness, Karla

did testify regarding her religious beliefs at some length (e.g., Appx. at 1442-43, 1468, 1537,

1618); in fact, she began testifying that as a Christian woman she was supposed to believe her

husband, but an objection by the Government, in light of the Court’s previous finding that

Petitioners’ religious beliefs were not relevant, forced Karla’s counsel to move on in his

questioning. (Appx. at 1618). Again, therefore, it was the Court, and not counsel, that prevented

any further evidence as to submissiveness from being admitted.6

       Regardless, even if Petitioners could collaterally challenge this Court’s evidentiary

findings, the type of evidence they allege should have been offered is simply inadmissible in this

case. As noted above, Petitioners would seek to introduce evidence as to their religiously-based

submissiveness so as to shed light on their motive for their knowledge and actions. Generally

speaking, religious beliefs cannot be used to establish motive. See United States v. Epstein, 91

F. Supp. 3d 573, 593 (D.N.J. 2015). While not directly on point, the court in Epstein explained

the difference between evidence of religious beliefs offered to show what one knew or intended,

which may be admissible, and evidence offered to show why one had such knowledge or intent,

which generally is not. In other words, religious beliefs may be admissible if the knowledge or


6
       Contrary to Petitioners’ claims in their Reply Brief, the Court at no point was under the
impression that Petitioners were seeking to introduce evidence of their religious beliefs to serve
as a complete defense to the alleged crimes. (Doc. No. 319 at 29). The Court had a proper
understanding of the purpose for the proffered evidence.

                                                  9
intent at issue was actually derived from those beliefs, but not where religious beliefs motivated

the actions or intentions of the defendant. The court in Epstein discussed, as an example of the

first category, the case in United States v. Hsia, 24 F. Supp. 2d 33 (D.D.C. 1998), where

evidence of religious beliefs was admissible to show the defendant’s understanding of how

property was held and owned by a Buddhist Temple and the monks and nuns working there. The

court in Epstein distinguished that specific instance of religious beliefs informing knowledge as

to a relevant issue from the situation in its own case, where the defendants’ religious beliefs

would, at best, only establish the defendants’ motivations. See 91 F. Supp. 2d at 592-93.

       The evidence at issue here – as in Epstein – clearly falls in the second category. What

was really at issue here was Petitioners’ knowledge, primarily regarding the source of funds used

to purchase the jewelry involved in the money laundering. Both Karla and Jesse claimed to lack

such knowledge because they did not question the instructions they received from Greg. It is

whether or not they, in fact, had such knowledge, and not the reason why they did or did not

possess it, that is relevant. It made no real difference whether Petitioners proffered good, bad, or

no reasons for their ignorance – the issue was simply what they actually knew.7 The jury

apparently found that they possessed the requisite mens rea based on the totality of the evidence.

       In any event, whatever marginal relevance evidence of religiously-based submissive

motivation may have had would have been substantially outweighed by its potential prejudicial

impact. Accordingly, such evidence would have been inadmissible pursuant to Federal Rule of

Evidence 403. See United States v. Stimler, 864 F.3d 253, 269 (3d Cir. 2017). Indeed, this
7
        Evidence of the theological validity of Petitioners’ beliefs would not have been relevant
in any event. Accordingly, there would be no basis for admitting into evidence the scripture
verses cited by Petitioners or for presenting the Rev. Dan Dumas as an expert witness. (Pet. Aff.
at 84). Likewise, there would be no basis for admitting the lengthy rebuttal to the Rev. Marla
Erling – a person completely unassociated with this case who apparently offered her opinion as
to Petitioners’ beliefs in the media well after the trial – that Petitioners set forth in their Reply
Brief.

                                                 10
Court would have certainly disallowed such evidence under Rule 403 even if it had found the

evidence to have any relevance. As noted, the Court did, in fact, find such evidence to be

inadmissible in this case.

       Therefore, in sum, it was the Court, and not trial counsel, that prevented Petitioners from

presenting any more evidence regarding their religious beliefs as to familial submissiveness, and

therefore counsel was not ineffective in this regard. Moreover, the Court’s decision was solidly

based in law, and there is no indication as to what counsel could have or should have done to

persuade the Court to find differently. Petitioners are not entitled to relief on this ground.

       2.      Other Trial Counsel Issues

       In addition to the specific issue regarding the First Amendment, Petitioners allege that

their respective trial attorneys were ineffective in numerous other ways. The Court will not

address each item of alleged ineffectiveness separately, but will discuss the matter of trial

counsel’s effectiveness generally and focus on a few of the more prominent issues raised by

Petitioners. In the end, the Court concludes that trial counsel performed well within an objective

standard of reasonableness under prevailing professional norms.

       Petitioners’ arguments regarding trial counsel’s alleged ineffectiveness revolve largely

around claims that the attorneys did not present enough evidence and/or witnesses. Petitioners

identify a substantial number of additional exhibits and an enormous number of additional

witnesses that they allege would have supported their defense. Indeed, the affidavit in support of

Petitioners’ motion is 109 single-spaced pages, their reply brief is 51 single-spaced pages, and

they submitted thousands of pages of exhibits they deem to be relevant, covering everything

from estate-planning documents to photographs establishing the Podlucky children’s bona fides

as Washington Capitals fans. The Government suggests that Petitioners incorrectly focus on the



                                                  11
volume of potential evidence, rather than on the relevance and materiality of that evidence (Doc.

No. 318 at 37), and Petitioners themselves assert that the sheer volume of the exhibits presented

is “proof-positive” of trial counsel’s ineffectiveness. (Pet. Aff. at 70). The Court emphasizes at

the outset that counsel was not ineffective for simply not adding more and more evidence to an

already large case record. Indeed, as set forth below, the Court finds that trial counsel was not

ineffective at all.

        Aside from a few fundamental decisions that are reserved to the client – such as what

plea to enter, whether to waive the right to a jury trial, whether the client will testify, whether to

appeal, and whether to waive the right to counsel – “an attorney’s duty is to take professional

responsibility for the conduct of the case, after consulting with the client.” Jones v. Barnes, 463

U.S.745, 753 n.6 (1983). See also Government of Virgin Islands v. Weatherwax, 77 F.3d 1425,

1433 (3d Cir. 1996). Therefore, if a decision falls within the realm of “strategic decisions” to be

made by the attorney, a reviewing court may find whatever decisions that attorney made to be

sufficiently ineffective, “only if he either failed completely to consult with his client, or if the

decision was itself inept or incapable of interpretation as sound.” United States v. Narducci, 18

F. Supp. 2d 481, 493 (E.D. Pa. 1997). Which witnesses to call and what exhibits to offer are

clearly within this realm. See Diggs v. Owens, 833 F.2d 439, 446 (3d Cir. 1987). Petitioners

here do not allege that they were precluded from making any of the fundamental decisions which

they were entitled to make.8 What is at issue, then, are the strategic decisions made by counsel

as to how best to present Petitioners’ case.

        There is no allegation that counsel failed completely to consult with Karla and Jesse

regarding evidentiary issues. To the contrary, Exhibits U and PP to Petitioners’ Affidavit


8
      The Court notes that Petitioners each pled guilty, demanded a jury trial, testified on their
own behalf, and appealed.

                                                   12
suggest that there was actually a great deal of communication regarding strategic trial and

sentencing issues. (Pet. Aff., Exs. U, PP). Accordingly, to establish ineffective assistance of

counsel, Petitioners must show that their attorneys’ strategic choices not to call any of the dozens

of witnesses or to offer any of the hundreds of exhibits suggested by Petitioners were inept or

objectively unsound. They simply cannot make such a showing.

       Virtually all of the evidence Petitioners allege their attorneys should have offered is

nothing more than additional evidence in general support of some point already raised by the

defense at the trial. There is no “smoking gun” type of evidence that would exonerate Petitioners

or that would have any real probative value as to their knowledge as it relates to the money

laundering activity. Rather, Petitioners, as discussed above, simply assume that more evidence

of the same point is better. Not surprisingly, then, much of what Petitioners propose is redundant

to the evidence already in the record, and counsel certainly had no duty to submit cumulative or

redundant evidence. See Danner v. Cameron, 564 Fed. Appx. 681, 685 (3d Cir. 2014); Gaines v.

D’ilio, No. 15-761, 2019 WL 851592, at *10 (D.N.J. Feb. 22, 2019). Further, Petitioners simply

assume that whatever potential evidence they set forth would have been admissible and

permitted by the Court. Petitioners make little, if any, attempt to authenticate the enormous

amount of evidence they believe counsel should have offered. They do not address whether the

probative value of the evidence is substantially outweighed by the danger of unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence. They ignore the fact that some of what they allege counsel should have

submitted postdates the trial. Some of what they offer is not actually evidence, but rather their

own lengthy explanation and/or interpretation of the evidence, and it is unclear how this would

have been admissible at trial.



                                                 13
       Moreover, in determining whether Petitioners have been prejudiced by counsel’s strategic

decision not to offer this evidence, the Court must consider all aspects of the proffered evidence,

including aspects both beneficial to Petitioners’ case and those detrimental to it. See Huffington

v. Nuth, 140 F.3d 572, 578 (4th Cir. 1998). Petitioners frequently claim that certain witnesses

should have been called without considering that these witnesses may not have said exactly what

Petitioners wanted them to say. As discussed below, some of the witnesses Petitioners argue

should have been called, especially Greg, could have been extremely detrimental to Petitioners’

case. They do not address the concern that presenting an even more elaborate and convoluted

explanation may have been very counter-productive in a money laundering case where it was

alleged that they engaged in elaborate and convoluted mechanisms to move and conceal assets.

In other words, they seemingly argue that counsel was ineffective for not putting forward every

piece of evidence potentially available. As explained herein, that is simply not sufficient.

       An important theme in Petitioners’ filings is that Greg should have been called to testify

at their trial. They frequently cite areas in which they believe Greg’s testimony would have been

helpful to them had he been called as a witness. However, Greg’s shadow loomed large over this

entire case; much of the evidence at trial pertained to his conduct, both in connection with the

underlying fraud and with the money laundering. He was repeatedly portrayed, both by the

Government and by Petitioners themselves, as the true villain in this entire matter. (See, e.g.,

Appx. at 1850-51, 1871-1874, 1892-96). His dishonesty and domineering behavior were points

raised over and over by the Government and by Petitioners.9 It is difficult to see how the

strategic decision not to make this person’s testimony a centerpiece of the defense could not be

interpreted as sound. Regardless, even if the very large risk of calling Greg as a witness was one


9
      And, for that matter, by Robert Lynn at his trial involving the LeNature’s fraud at
Criminal No. 09-279.

                                                 14
counsel should have been willing to take, nothing he would have offered would have justified

taking such a risk.

       One issue as to which Petitioners contend that Greg should have been called to discuss

was the matter regarding the change in the Podlucky family’s address. An issue raised at Karla

and Jesse’s trial, and in regard to Karla’s sentencing, was the fact that Karla had her and her

family’s home address changed in December of 2010 and January of 2011 from 345 Cobblestone

Lane to 297 Sunrise Lane. The Government contended that this change of address occurred

when Petitioners knew the address was a matter significant to the investigation. Petitioners

generally, and Karla specifically, have consistently claimed that the change of address was done

openly and for legitimate reasons. Petitioners now allege that if only more evidence regarding

the address change, including Greg’s testimony, had been offered into evidence, the jury would

not have drawn an inference that the address change was done for nefarious reasons. There is

simply no merit to this argument.

       First, the Court notes that Karla did, in fact, testify at some length to the issue, offering

her explanation for the reasons behind the address change toward the end of 2010. (Appx. at

1532-36). Physical evidence of the layout of the lots constituting the Podluckys’ property was

submitted in the form of Bing maps (Ex. GJP D-2) and photographs of the mailboxes for and

near the Podluckys’ residence (Ex. GJP E1 and 2). (Appx. at 1606, 1636-38; Doc. No. 159 at

18-19). Petitioners were given a full opportunity to present their position regarding the change

of address, and they took advantage of this opportunity. Petitioners fail to show how additional

evidence raising the same basic points would have made any difference.

       As to Greg’s potential testimony regarding the issue, he offered such testimony at his

own pretrial conference on May 31, 2011, relying on the change of address in an attempt to



                                                  15
suppress evidence seized by the Government pursuant to a warrant to search 345 Cobblestone

Lane, arguing that the warrant was for a different piece of property altogether. (Pet. Aff., Ex.

KK at 195-216). To suggest that his attempts at testifying regarding the address change went

poorly would be an understatement. Greg was a particularly unconvincing witness, and the

Court denied his suppression motion. Greg, in fact, decided to enter into a plea agreement

shortly thereafter. However, even if he had performed very well on the stand, his testimony was

substantially similar to what Karla testified to at her trial. As discussed above, having the

information come from Greg, the central figure in the fraud, would not have made it any more

believable. At the very least, counsel’s decision not to call Greg to address this issue again on

the stand was not one incapable of being interpreted as sound.

       Regardless, Petitioners seem to fundamentally misperceive the nature of the

Government’s argument regarding the address change. By and large, the additional evidence

that Petitioners claim their counsel should have offered would have been to establish which street

and/or mailing address applied to which property lot, i.e., whether 297 Sunrise Lane was the

“correct” address in regard to the Podluckys’ home during the relevant time period. However, in

his closing argument, Government counsel expressly asserted that the question was not “what the

correct address was,” but rather, “why change it?”. (Appx. at 1864). Government counsel went

on to argue that it was not the change of address, but rather the timing that was relevant, arguing

that the change was done to create a “cloudy picture” in an attempt to thwart the Government’s

investigation. (Appx. at 1914-16).

       The Government, therefore, submitted the evidence not to show that the Podluckys were

using the wrong address when they changed it to 297 Sunrise Lane, but that they used the




                                                 16
different addresses to create confusion so as to support the money laundering scheme.10

Evidence that would merely establish which lot should have been assigned which street address –

i.e., most of the evidence Petitioners assert that counsel should have offered – is marginally

relevant to this issue at best. The same is true for evidence regarding the reasons for the

confusion, such as the Robert Kimball and Associates survey that Petitioners claim was

defective. Indeed, such evidence would do nothing to explain situations such as where the

Podluckys used both the Cobblestone Lane and Sunrise Lane addresses on the same document.

Petitioners submit that counsel was ineffective for failing to present evidence that would show

just that. For instance, the Schwab One Trust Account Application contained in Exhibit S

demonstrates that the Podluckys used the Sunrise Lane address for the Twilight Palm Canyon

Asset Management Trust, but continued to use the Cobblestone Lane address for their own

address on the same form. Likewise, Exhibit FF contains an Ameritrade Account Application

where Green Special Advisors LLC is given the Sunrise Lane address, while Karla and Jesse

indicate that their personal address is Cobblestone Lane. (Pet. Aff., Exs. S at 4-8, FF at 37-41).

Such evidence would only further demonstrate the “cloudy picture” the Government accused

Petitioners of trying to paint, as it would further support an inference that Petitioners routinely

changed the address they would use in a given situation to create a trail that was harder to follow.

        In short, the additional evidence, both in the form of testimony and as physical evidence,

that Petitioners insist their attorneys should have offered at trial was of little if any relevance,

largely cumulative, and likely far more harmful to Petitioners’ case than helpful. Indeed, by

suggesting approximately 20 witnesses that should have been called and a vast number of

exhibits that should have been offered, Petitioners are essentially alleging that counsel should


10
       The Court again emphasizes that Greg did, in fact, attempt to take advantage of the
address confusion to have evidence suppressed, so this is far from an unfounded theory.

                                                   17
have spent nearly half of the trial addressing this issue.   Under these circumstances, it can

hardly be said that counsel’s strategic decision to offer a more limited and focused range of

evidence on this subject was unreasonable.

       Karla and Jesse similarly argue that their attorneys should have called Greg to testify as

to the issue of the $5 million stock re-purchase option that was raised at Petitioners’ trial. Both

Karla and Jesse, at some point, indicated that they believed that the jewels sold as part of the

money-laundering scheme had been purchased with funds from a $5 million stock re-purchase

option redeemed by Greg. Indeed, both presented testimony regarding their belief that this stock

option was the source of the funds used to purchase the jewels legitimately. (Appx. at 1420,

1425, 1484, 1619, 1666, 1718-19, 1722-23). They argue, though, that counsel was ineffective

for not introducing more evidence regarding the stock option, including, as noted, Greg’s

testimony. Again, the evidence Petitioners suggest should have been offered is of little to no

relevance and cumulative of other evidence.

       As noted, Petitioners suggest that Greg should have been called to testify as to the stock

re-purchase option and what he had communicated to Karla and Jesse regarding this option.

However, Greg would have simply been restating what Petitioners themselves said on the stand.

Further, as with the address change issue, Greg was a uniquely toxic witness, and it would have

been very risky to call him simply to reiterate what Karla and Jesse had already said. This is

particularly true given the fact that the jewels, of course, were not actually purchased with funds

from any redeemed stock option, so he, in essence, would have had to testify that he was lying to

his family, and Petitioners themselves do not claim he was willing to do that.11




11
   The same would be true in regard to having Greg testify about investment strategy or estate
planning in general.

                                                  18
       Moreover, Greg’s testimony would not explain the later “confusion” as to the source of

the jewels sold as part of the money laundering. It is not disputed that some of the jewels –

specifically a diamond ring and a pair of diamond earrings – were later sold to Karla’s parents,

who then gifted them to a trust controlled by Jesse and his brothers (only to have their purchase

money returned through various sources). Indeed, Greg, Karla, Jesse, and Karla’s parents were

present at a meeting where this was discussed. (Appx. at 1676). It is also not disputed that a

false historical record of this diamond jewelry was created – essentially claiming them to be

family heirlooms – in preparation for the sale of the jewelry at Sotheby’s Auction House. Jesse

himself testified that he participated in the preparation of the document. (Appx. at 1692-93).

Greg’s testimony as to what he told his family in regard to the $5 million stock option would not

explain any of that. In fact, some of the evidence Petitioners argue their attorneys should have

presented would have only further established Jesse’s knowledge that the origin of the jewelry

had been falsified. (Pet. Aff., Ex. T at 21-22, 44, 55-59).

       In addition, much of Petitioners’ proposed evidence would have gone toward the

existence and legitimacy of the alleged stock option – not toward Petitioners’ knowledge. Again,

the jewels were not actually purchased with funds associated with this alleged redemption of this

supposed stock re-purchase option, so it would not have mattered whether the option existed or

not. What mattered was what Karla and Jesse knew and believed about this stock option, and

about the source of funds for the jewels generally, and, as discussed, they were permitted to and

did testify to this point. The Court cannot find counsel unreasonable or inept for deciding not to

present a large volume of evidence regarding a stock option that, if it existed at all, was not the

source of the funds at issue.




                                                 19
       Another area in which Petitioners allege their attorneys were ineffective was in agreeing

to the admission of a November 9, 2007 stipulation in the civil forfeiture action at Civil No. 07-

1296, whereby Greg and Karla waived their right to contest the forfeiture of certain gems,

jewelry, and precious metal seized from LeNature’s. (Appx. at 143-44). Petitioners argue that

letting this stipulation into evidence was tantamount to agreeing to a directed verdict, and that

counsel should have kept this evidence out or, at the very least, made it clear that neither Karla

nor Jesse actually read or signed any such waiver. Unfortunately for Petitioners’ argument,

counsel did both of these things.

       Prior to trial, Karla’s counsel filed a Motion In Limine seeking to prohibit the

Government from introducing this stipulation into evidence, as well as evidence of the civil

forfeiture at Civil No. 07-1296 in general. (Doc. No. 82). The Court, however, denied this

motion, finding the stipulation to be relevant and not overly prejudicial if offered for the limited

purpose of determining whether Karla knew that these items were the proceeds of unlawful

activity. (Appx. at 1337). Accordingly, counsel sought, and received, a limiting instruction from

the Court indicating that the stipulation could be considered for only that purpose as to Karla and

that it must not be considered as an admission of wrongdoing. The Court further instructed the

jury that it was not to consider the evidence at all as to Jesse. (Appx. at 1788-89). It is not clear

what else counsel could have done in light of the Court’s findings.

       Moreover, both defense attorneys elicited testimony helpful to their clients as to this

issue. Jesse’s counsel, on cross examination, elicited testimony from Government witness

Thomas Czerski that Jesse had not participated in or consented to the civil forfeiture. (Appx. at

1384). Karla’s counsel asked her about the issue during her testimony, allowing her to explain

her understanding of the stipulation and to emphasize that she had not signed it. (Appx. at 1491-



                                                  20
92). All in all, the Court finds the defense attorneys’ handling of this matter to have been well

within an acceptable professional range.

       Petitioners allege that their attorneys were ineffective in failing to present evidence

regarding various other fairly minor points raised at trial, but there is no merit to any of these

claims. Jesse, for instance, continues to insist that a video of a LeNature’s facility supposedly

being built in Arizona should have been presented to bolster his testimony that LeNature’s was a

thriving company at the time the jewels were purchased, and that, apparently, it was not

unreasonable to believe that the jewels were purchased legitimately with funds obtained through

the repurchase of Podlucky stock. However, Jesse’s counsel did try, repeatedly, to offer this

video into evidence, but the Court refused to admit it. Jesse argues that his counsel should have

done a better job arguing the relevance of the evidence to the Court, but the matter was actually

discussed at great length, and the Court itself reviewed the video in making its decision. (Appx.

at 1651-60, 1763-65). The Third Circuit affirmed the Court’s ruling on appeal, see United States

v. Podlucky, 567 Fed. Appx.139, 148-49 (3d Cir. 2014), and Petitioners cannot relitigate an issue

such as this raised and considered on direct appeal. See United States v. DeRewal, 10 F.3d 100,

105 n.4 (3d Cir. 1993).

       Likewise, Karla argues that counsel should have offered into evidence advice she

received from Robert Williams, the family attorney, regarding placing the gems in a protective

trust. Mr. Williams, of course, was deceased at the time, but Karla argues that the evidence

could have been brought in by other means. The problem is that her attorney did seek to elicit

testimony regarding Mr. Williams advice through Karla herself. (Appx. 1483-84, 1488, 1509-

22). Karla further suggests that her attorney should have tried to introduce the evidence through

another source, to avoid hearsay issues. However, the Court ultimately concluded that Mr.



                                                  21
Williams’ advice was irrelevant, not that it was hearsay (Appx. at 1522), so an attempt to bring

in this evidence through another witness would have had no more success.

       Jesse asserts that his counsel performed unreasonably by not more vigorously countering

testimony from Sotheby’s employees, particularly Angela Hudson and Catharine Becket, that he

had not been introduced to them during an August 10, 2009 meeting involving the proposed

auction of the diamond jewelry. (Appx. at 932, 939-40, 972). He seems to believe that Ms.

Hudson and Ms. Becket were incorrect and that this issue should have received more focus at

trial. However, the Court notes that counsel did elicit testimony from Jesse indicating that he

believed that they had been introduced and that he did not attempt to conceal his identity.

(Appx. at 1690). It is not clear why additional evidence would have been warranted on such a

minor point. Regardless, the evidence Jesse believes should have been offered to support his

testimony includes several comments by Ms. Hudson and Ms. Becket that would only further

support an inference that Jesse was obfuscating his identity at the August 10, 2009 meeting,

referring to him as the “mystery man” and describing the lack of a formal introduction as

unusual. (Pet. Aff., Ex. T at 8, 12; Ex. KK at 249, 253).12 Counsel cannot be found to have been

inept in making the strategic decision to avoid presenting this type of evidence, as it is very

reasonable to conclude that the evidence would have been more damaging to Petitioners than

helpful.




12
        It actually appears from Exhibits T and KK that Ms. Hudson and Ms. Becket believed
Jesse to be a security guard or courier during that first meeting. It also appears that, while they
may have heard Jesse’s name at some point during the meeting, neither remembered being
introduced to him.


                                                 22
       Accordingly, Petitioners cannot establish that counsel’s strategic evidentiary decisions

were incapable of interpretation as sound or that they were otherwise ineffective.13 Regardless,

even if they had pointed to some evidence that counsel should have introduced, they have failed

to show that they were prejudiced by any such failure to do so. Even if counsel performed below

an objective standard of reasonableness – which, as discussed, they did not – Petitioners still

would have to establish that there is a reasonable probability that, but for counsel’s deficient

performance, the result of the proceeding would have been different, meaning a probability

sufficient to undermine confidence in the outcome. See Strickland, 466 U.S. at 694. They have

not and cannot do so here.

       Petitioners do not, for example, address the substantial evidence admitted against them at

trial,14 evidence that the Third Circuit found sufficient to support their convictions. See

Podlucky, 567 Fed. Appx. at 145-48. Moreover, Petitioners at various points seem to simply

assume that evidence, particularly witness testimony, would have been helpful to their cause. As

the Court discussed above, this is not necessarily the case, and the Court must consider both the

potential harmful as well as the potential helpful aspects of the proffered testimony. See

Huffington, 140 F.3d at 578. Indeed, throughout its analysis of the reasonableness of counsel’s

strategic decisions, the Court noted that certain evidence was as likely to or more likely to harm

Petitioners’ case than to help it. This is particularly true in regard to the witness on whom

Petitioners would most rely – Greg.


13
        As the Court stated at the outset, it will not address every evidentiary issue raised by
Petitioners individually. Instead, the Court has attempted to utilize Petitioners’ most prominent
arguments to demonstrate an overall lack of ineffectiveness on the part of their trial attorneys.
The evidence set forth by Petitioners that the Court has not explicitly addressed is actually less
relevant, making it even more reasonable that counsel made the strategic choice not to offer it.
14
        The Court must consider the overall strength of the evidence in deciding whether a
petitioner has been prejudiced. See Buehl v. Vaughn, 166 F.3d 163, 172 (3d Cir. 1999).

                                                 23
       As to the many other witnesses listed by Petitioners, they fail to establish what those

witnesses’ testimony would actually be and how it would help them. To establish prejudice

under Strickland, Petitioners cannot rely on mere speculation as to what these various witnesses

would have said, but rather must demonstrate what that actual testimony would be. See Rolan v.

Vaughn, 445 F.3d 671, 682 (3d Cir. 2006). Exhibit KK to Petitioners’ Affidavit names dozens

of witnesses that counsel should have called at trial. However, Petitioners do little more than set

forth prior testimony or statements from these potential witnesses and then state the additional

questions they would ask. They do not address the possibility that some of these witnesses might

be unwilling to testify, or that their testimony would not be what Petitioners assume it would

be.15 They do not discuss the risk of potentially calling hostile or unwilling witnesses, or the

effect unexpected testimony could have had on the case. They certainly do not consider the issue

of whether, or at what point, the testimony would be merely cumulative of other record evidence.

Moreover, a good number of the people named in Exhibit KK would appear to have little if any

personal knowledge of Petitioners’ involvement in the alleged money laundering.

       In the end, Petitioners’ argument that trial counsel was constitutionally ineffective boils

down to their belief that not only would presenting more evidence as to virtually any contested

point, no matter how minor, be preferable, but that the decision not to do so is incapable of being

interpreted as reasonable trial strategy. As the Court has discussed at length, this simply is not

the case, and Petitioners cannot establish that their trial counsel failed them.

       3.      Appellate Counsel Issues

       Petitioners contend not only that their trial counsel was constitutionally ineffective, but

that their appellate counsel was also. The Strickland test applies to a defendant’s claim that his
15
       For example, one of the witnesses they argue should have been called, Mark Coulson,
was clearly vetted by defense counsel but indicated that he had nothing to say. (Pet. Aff., Ex. U
at 8).

                                                  24
appellate counsel was ineffective, just as it does as to trial counsel. See United States v. Cross,

308 F.3d 308, 315 (3d Cir. 2002). This means, to establish ineffectiveness, Petitioners must

prove that: (1) appellate counsel’s representation fell below an objective standard of

reasonableness under prevailing professional norms; and (2) they suffered prejudice as a result.

Petitioners attempt to meet these criteria by arguing that counsel failed to raise certain issues on

appeal, and that they mishandled the ones they did. The Court disagrees and finds that

Petitioners’ appellate attorneys were not ineffective.

       While the decision whether or not to appeal belongs to the criminal defendant,

determining which issues to argue on appeal is the province of counsel. Indeed, “[o]ne element

of effective appellate strategy is the exercise of reasonable selectivity in deciding which

arguments to raise.” Buehl, 166 F.3d at 174. Likewise, counsel cannot be found to be

ineffective for failing to bring meritless claims. Moore v. Mitchell, 708 F.3d 760, 776 (6th Cir.

2013); Werts v. Vaughn, 228 F.3d 178, 202 (3d Cir. 2000); United States v. Sanders, 165 F.3d

248, 253 (3d Cir. 1999). Here, most of the issues that Petitioners seem to argue should have

been raised on appeal are really just their rebuttal to various Government theories. Indeed,

Petitioners seem to fundamentally misunderstand the appellate process. Appellate counsel does

not simply argue against a defendant’s guilt generally; they must raise specific appealable issues.

For the most part, Petitioners do not identify what those appealable issues were, but, instead,

simply provide arguments that they seem to believe discredit the Government’s case generally.

       For example, Petitioners contend that appellate counsel was ineffective in failing to

challenge the admissibility of the stipulation to consent in the civil forfeiture action. However,

Petitioners do not address the Court’s decision to admit the evidence for only a limited purpose,

nor do they discuss the rules and laws applicable to evidence generally. While they attempt to



                                                 25
explain the significance of the fact that neither signed the stipulation, they fail to acknowledge

that the record already demonstrated this fact. (Appx. at 1384, 1491-92). In short, they do not

set forth the legal basis for the argument as to this issue that they believe should have been raised

by appellate counsel, and they cannot establish that counsel was ineffective.

       Likewise, Petitioners argue that appellate counsel was ineffective in the way they argued

certain issues that admittedly were raised before the Third Circuit, such as the admissibility of

the video of the LeNature’s plant allegedly being established in Arizona that this Court found to

be inadmissible. However, counsel cannot be found to be ineffective merely because he or she

was unsuccessful. See Zettlemoyer v. Fulcomer, 923 F.2d 284, 296 (3d Cir. 1991). Generally,

claims that counsel should have argued a point more vigorously will not suffice to establish

ineffectiveness. See Hicks v. DiGugliemo, No. 09-4255, 2013 WL 4663266, at *7 (E.D. Pa.

Aug. 29, 2013). Here Petitioners offer no analysis as to what counsel failed to do to prevail on

this issue, much less that the failure to do so was objectively unreasonable. Therefore,

Petitioners cannot establish that their appellate counsel was ineffective.

       B.      Prosecutorial Misconduct

       Petitioners allege not only poor representation from their own attorneys, but also

misconduct of the Government’s attorneys. As the Court noted above, Petitioners did not raise

any such issue on direct appeal, nor have they offered any objective evidence as to why they did

not do so. Generally speaking, then, they would be procedurally defaulted from raising the

substantive issue of prosecutorial misconduct. See Oelsner v. United States, 60 Fed. Appx. 412,

417-18 (3d Cir. 2003). However, failure to object to such misconduct can constitute ineffective

assistance of counsel. See Alexander v. Shannon, 163 Fed. Appx. 167, 173 (3d Cir. 2006).

Because the issues of whether Government misconduct infringed on Petitioners’ rights and



                                                 26
whether counsel adequately combatted such misconduct are so intertwined, the Court will simply

discuss the merits of the underlying issue of whether Government counsel did engage in

misconduct. In any event, the Court finds that they did not.

       Under Section 2255, relief for prosecutorial misconduct is appropriate when the

prosecutor's misconduct “so infected the trial with unfairness as to make the resulting conviction

a denial of due process.” United States v. Mangiardi, 173 F. Supp. 2d 292, 303 (M.D. Pa. 2001)

(quoting Darden v. Wainwright, 477 U.S. 168, 181 (1986)). See also United States v. Bates, 46

Fed. Appx. 104, 110 (3d Cir. 2002). “For due process to have been offended, the prosecutorial

misconduct must be of sufficient significance to result in the denial of the defendant's right to a

fair trial.” Mangiardi, 173 F. Supp. 2d at 303 (quoting Wertz, 228 F.3d at 197-98).

Unfortunately for Petitioners, the record does not provide any support for a claim of

prosecutorial misconduct.

       As the Government points out in its response, much of what Petitioners label as

prosecutorial misconduct is nothing more than the Government having presented evidence with

which Petitioners disagree. Prosecutorial misconduct can occur where the government attorneys

manipulate or misstate the evidence, see United States v. Stillis, No. 04-680-03, 2015 WL

233010, at *6 (E.D. Pa. May 14, 2015) (citing Darden, 477 U.S. at 181-82), but that is not what

happened here. The Government certainly offered different interpretations of the trial evidence,

and invited the jury to reach different inferences, but they did not manipulate or misstate the

evidence itself. Indeed, a prosecutor “is afforded considerable leeway in fashioning a

summation,” and the Government “is entitled to summarize its case graphically and forcefully.”

Bates, 46 Fed. Appx. at 110. Moreover, even if Petitioners had established that any witnesses

had presented false testimony, which they have not, they have not established that the



                                                 27
Government knew or should have known of the perjury or that any prejudice resulted. See

Prosdocimo v. Secretary, Pa. Dep’t of Corrections, 458 Fed. Appx. 141, 146-47 (3d Cir. 2012).16

       Little need be said in regard to Petitioners’ claims regarding Assistant United States

Attorney Donovan Cocas’ and United States Probation Officer Angelica Banta’s supposed

“history” of misconduct. Petitioners do nothing more than demonstrate that each, at some point

in their significant careers, took positions with which the appellate court ultimately disagreed.

There is nothing improper about this in any way. Accordingly, Petitioners cannot show that

there was Government misconduct in this case, and they therefore cannot demonstrate that their

own attorneys were ineffective for letting this happen.

       C.      Actual Innocence

       Finally, Petitioners argue that they are actually innocent of the crimes for which they

were convicted, and that their trial resulted in a miscarriage of justice. They base this claim on

the cumulative errors that they identify elsewhere in their Affidavit and argue that the evidence

they have presented shows the sheer impossibility of their guilt. (Pet. Aff. at 11-12). The Court

disagrees and finds that Petitioners have not and cannot establish their actual innocence.

       In the context of a collateral attack on a conviction, a claim of “actual innocence” means

a claim that one is truly factually innocent of the crime charged, not just that the conviction was

legally insufficient in some way. See Bousley, 523 U.S. at 623. The standard is a stringent one


16
         Over the course of a month-long trial, it is almost certain that someone misstated some
fact at some time. However, the primary disagreement over the material facts such as the
address change, the stock re-purchase option, and the civil forfeiture stipulation was over the
meaning and import of this evidence, not its accuracy. The Government did not, for instance,
claim that Jesse had signed the stipulation, or that Karla made statements admitting that she
knew that the stock re-purchase option was not valid. What the Government did was suggest
that the jury could draw inferences from certain facts that were different than those that
Petitioners apparently drew. Likewise, Petitioners do not suggest that the address change never
happened or that the stipulation did not exist – they present alternative explanations for these
facts. Any minor misstatement during the trial did not materially change this situation.

                                                 28
– Petitioners must establish that, in light of all of the evidence “it is more likely than not that no

reasonable juror would have convicted [them.]” Dixon v. Warden FCI Schuykill, No. 15-cv-210,

2015 WL 8279785, at *4 (M.D. Pa. Sept. 11, 2015) (citing Schlup v. Delo, 513 U.S. 298, 327-28

(1995)). Petitioners do not meet this standard. As discussed, the Court has found no merit in

Petitioners’ numerous other claims, and certainly does not find any cumulative error. Moreover,

Petitioners’ claims seem to be premised on their belief that the evidence they have produced

conclusively disproves the Government’s entire theory of guilt. No matter how sincerely they

may believe this, reasonable jurors could certainly disagree with them. Petitioners present their

interpretation and explanation of the facts, but those are not the only reasonable inferences one

could draw. The jury saw this case differently than Petitioners did, and there is no reason to

think that they would not have done the same even if presented with all of the evidence

Petitioners set forth in support of their motions.

       D.       Motions for Expansion of the Record and Evidentiary Hearing

       As the Court stated at the beginning of this opinion, it denies as moot Petitioners’

motions to expand the record and for an evidentiary hearing. As to their request to expand the

record, the Court notes that it did, in fact, consider all of the evidence contained in and attached

to Petitioners’ motion in determining the issues discussed herein. For the reasons discussed,

nothing in Exhibits MM through QQ would alter the Court’s analysis. In regard to Petitioners’

request for an evidentiary hearing, one thing that is not lacking in this case is evidence. The full

trial record and appellate record, and the numerous proposed exhibits submitted by Petitioners,

conclusively show that Petitioners are entitled to no relief. See 28 U.S.C. § 2255(b). The Court

needs no more information in making this determination.




                                                     29
III.    Conclusion

        For the above-stated reasons, Petitioners’ motions pursuant to Section 2255 are denied in

their entirety. Further, this Court will not issue a certificate of appealability in this case. A

certificate of appealability may issue under Section 2255 “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the

reasons set forth herein, Petitioners have not made a substantial showing of the denial of a

constitutional right, and a certificate of appealability should not issue in this action.




                                                        s/ Alan N. Bloch
                                                        United States District Judge




Date: March 26, 2019

ecf:    Counsel of record

cc:     G. Jesse Podlucky, Reg. No. 32737-068
        FPC Yankton
        P.O. Box 700
        Yankton, SD 57078




                                                  30
